Case 1:17-cv-23445-JB Document 78 Entered on FLSD Docket 10/10/2019 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:17-cv-23445-JB


 ZULMA CRUZ,

        Plaintiff,

 v.

 JINNY BEAUTY SUPPLY CO. INC.,

       Defendant.
 _______________________________/

                                      FINAL JUDGMENT

        THIS CAUSE is before the Court following a jury trial from September 24, 2019 to

 October 1, 2019. The jury having reached its verdict, it is hereby ORDERED AND ADJUDGED

 as follows:

        1.      Final judgment is ENTERED in favor of Defendant Jinny Beauty Supply Co., Inc.

 and against Plaintiff Zulma Cruz. Plaintiff Zulma Cruz shall take nothing from her claims.

        2.      All pending motions are DENIED AS MOOT.

        3.      The Clerk is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida on October 10, 2019.



                                             _________________________
                                             JACQUELINE BECERRA
                                             United States Magistrate Judge
